NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0853n.06

                                           No. 14-3020

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                        FILED
                                                                                  Nov 13, 2014
LUIS MIGUEL SALINAS-RAMIREZ,                            )                     DEBORAH S. HUNT, Clerk
                                                        )
       Petitioner,                                      )    ON PETITION FOR REVIEW
                                                        )    FROM THE UNITED STATES
v.                                                      )    BOARD OF IMMIGRATION
                                                        )    APPEALS
ERIC H. HOLDER, JR., Attorney General,                  )
                                                        )
       Respondent.                                      )



       BEFORE: SILER, SUTTON, and McKEAGUE, Circuit Judges.


       PER CURIAM. Luis Miguel Salinas-Ramirez, a citizen of Mexico, petitions through

counsel for review of an order of the Board of Immigration Appeals (BIA) dismissing his appeal

from an immigration judge’s (IJ) decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT).

       Salinas-Ramirez entered the United States from Mexico in 2005, at the age of fifteen.

After being placed in removal proceedings, he applied for the above relief in 2011. A hearing

was held before an IJ, at which Salinas-Ramirez and his brother testified that he would be in

danger from criminals in Mexico based on his perceived wealth as a person who has lived in the

United States or has family members living in the United States. All of Salinas-Ramirez’s

siblings live in the United States, and his father also lived here for a time. The brothers testified

that two of Salinas-Ramirez’s brothers were approached by men with machetes while driving to

their village, but did not stop their car; that a friend from the village who had lived in the United
No. 14-3020
Salinas-Ramirez v. Holder


States was kidnapped when he returned to Mexico in 2010; and that their mother had her home

burglarized in 2012. The IJ denied the applications for asylum, withholding of removal, and

protection under the CAT, but granted Salinas-Ramirez’s request for voluntary departure, finding

that the asylum application was untimely and all of the claims for relief failed on the merits. The

BIA agreed with the IJ’s findings and dismissed Salinas-Ramirez’s appeal. We denied Salinas-

Ramirez’s motion for a stay of removal.

       In his brief before this court, Salinas-Ramirez argues that his asylum application was

timely due to changed country conditions, relying on this court’s decision in Mandebvu v.

Holder, 755 F.3d 417, 428 (6th Cir. 2014). However, we need not reach this issue because the IJ

also denied the asylum application on the merits. Salinas-Ramirez also reasserts his arguments

that he is eligible for asylum, withholding of removal, and protection under the CAT.

       We may grant a petition for review of a decision denying asylum relief only where the

evidence is so compelling that no reasonable factfinder could fail to find the applicant entitled to

relief. Ouda v. INS, 324 F.3d 445, 451 (6th Cir. 2003). In order to be eligible for asylum,

Salinas-Ramirez had the burden of demonstrating that he would be subject to persecution if he

returned to Mexico, based on his membership in the social group he defined as people who are

perceived to be wealthy because they lived in the United States or had relatives living in the

United States, and would therefore be the target of criminal activity. See Bonilla-Morales v.

Holder, 607 F.3d 1132, 1136 (6th Cir. 2010). Unfortunately for Salinas-Ramirez, the courts

have held that criminal exploitation motivated by the perceived wealth of former inhabitants of

the United States is not persecution based on a protected ground. See, e.g., Jutus v. Holder,

723 F.3d 105, 111 (1st Cir. 2013); Cristobal-Leon v. Holder, 510 F. App’x 397, 399 (6th Cir.



                                               -2-
No. 14-3020
Salinas-Ramirez v. Holder


2013) (per curiam); Esteban v. Holder, 478 F. App’x 301, 303 (6th Cir. 2012) (per curiam);

Lopez-Castro v. Holder, 577 F.3d 49, 54 (1st Cir. 2009).

         Because Salinas-Ramirez failed to establish eligibility for asylum, he also necessarily

failed to establish eligibility for withholding of removal. See Kaba v. Mukasey, 546 F.3d 741,

751 (6th Cir. 2008). Finally, his speculative claim that he is entitled to protection under the CAT

fails because he has presented no evidence that it is more likely than not that he will be tortured

upon his return to Mexico. See Cruz-Samayoa v. Holder, 607 F.3d 1145, 1155-56 (6th Cir.

2010).

         Accordingly, we deny the petition for review.




                                               -3-